                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 SHAPAT NABAYA,                        :

            Petitioner                 : CIVIL ACTION NO. 3:18-0829

   v.                                  :     (Judge Mannion)

 D. WHITE,                             :

             Respondent                :

                              MEMORANDUM1

        Petitioner Shapat Nabaya is a federal prisoner proceeding pro se with

a petition for writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1.)

Petitioner is a federal inmate housed at the Seagoville Federal Correctional

Institution in Seagoville, Texas, who challenges his incarceration without a

lawful conviction. (Id. at 2, Docs. 4 and 5.) The Respondent has filed a

response to the petition. (Doc. 8.)

        Also pending before the Court are Petitioner’s motion for summary

judgment (Doc. 21) and motion to transfer his case to the United States

District Court for the Northern District of Texas (Doc. 24). 2



        This matter was reassigned to the undersigned following the passing
        1

of the Honorable A. Richard Caputo.
        2
       Petitioner initiated this matter while housed at the Allenwood Federal
Correctional Complex in White Deer, Pennsylvania. The Court’s jurisdiction
      For the following reasons, the Court will dismiss the petition for writ of

habeas corpus and deny all pending motions.


I.    BACKGROUND3

      On October 19, 2017, following a jury trial, Petitioner was convicted in

the United States District Court for the Eastern District of Virginia of

“retaliating against a federal officer by false claim 18 U.S.C. §1521 (2012),

and false statement in bankruptcy, 18 U.S.C. § 152(3) (2012).” United States

v. Nabaya, 765 F. App’x 895, 897 (4th Cir. 2019) (denying direct appeal). On

February 28, 2018, the court sentenced Petitioner to seventy-one months’

imprisonment. (Id.; see also Doc. 8-1, Ex. 2, United States v. Nabaya, 3:17-

cr-3 (E.D. Va.) (Criminal Judgment)). The United States Court of Appeals for

the Fourth Circuit affirmed his conviction on March 22, 2019. See United

States v. Nabaya, 765 F. App’x 895 (4th Cir. 2019).




over this matter is not divested upon his transfer to another judicial district
because jurisdiction is determined at the time the petition is filed. See Barden
v. Keohane, 921 F.2d 476, 477 n.1 (3d Cir. 1990). Accordingly, the Court will
deny Petitioner’s motion to transfer (Doc. 24) this matter.
      3
       The Court takes judicial notice of Petitioner’s criminal docket in the
Eastern District of Virginia available online via the federal judiciary’s Public
Access to Court Electronic Records (PACER) system at: www.pacer.gov.
(search Eastern District of Virginia, 17-cr-3) (last visited Apr. 4, 2020).

                                         2
      On April 15, 2019, Petitioner filed a motion to vacate pursuant to 28

U.S.C. §2255. See United States v. Nabaya, 3:17-cr-003 (E.D. Va.)

(Richmond) (criminal docket sheet). The Government filed a response on

December 18, 2019. (Id.) Petitioner’s §2255 motion is currently pending

before the sentencing court. (Id.)

      Petitioner filed the instant petition for writ of habeas corpus under 28

U.S.C. §2241 on April 12, 2018. (Doc. 1.)



II.   DISCUSSION

      “A motion to vacate sentence pursuant to 28 U.S.C. §2255 is the

means to collaterally challenge a federal conviction or sentence,” Massey

v. United States, 581 F.3d 172, 174 (3d Cir. 2009), and the motion must be

presented to the court that imposed the sentence. See 28 U.S.C. §2255(a)

(providing that a defendant “may move the court which imposed the

sentence”). In the instant case, Petitioner is challenging the sentence

imposed. However, he still has the remedy of section 2255 available to him

and has in fact availed himself of that remedy. His motion to vacate is

currently pending with the Eastern District of Virginia. As such, the Court

will dismiss the petition.




                                         3
III.         CONCLUSION

             The Court will deny Petitioner’s motion to transfer because he filed

this petition while confined in this district. Petitioner cannot challenge his

conviction and sentence pursuant to 28 U.S.C. §2241 while his motion to

vacate is pending before the sentencing court. Accordingly, Petitioner’s

motion for summary judgment will be dismissed as moot.

             In light of the foregoing, an appropriate order shall issue.



                                                    s/ Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge

DATE: April 8, 2020
18-0829-01




                                                4
